DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 2/16/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 8, 25, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer, US 8,143,095, in view of Umetsu et al., US 6,596,6.
Regarding claim 1, Honer teaches an electronic assembly method comprising:
bringing together an electronic component 202 and a routing substrate 102 (figure 2A);
directing a light pulse 360 from a light source toward the top side of the electronic component and the plurality of solder bumps 374 of solder material (figure 3A); and

Honer, which teaches via openings in the cap 102, fails to teach a plurality of via openings extending between the top side and the bottom side of the electronic component 202.
Umetsu (figure 2A) teaches a plurality of via openings 24 extending between the top side and the bottom side of the electronic component 10.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the via openings in the electronic component of Umetsu as opposed to the routing substrate in the invention of Honer because “the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated” (MPEP 2112.02). The application of the process of Honer to a different structure is not patentable. The sole difference is where the bonding takes place. Instead of bonding a chip to a substrate with vias as taught in Honer, the present claims bond a substrate to a chip with vias. The bonding of two substrates using solder through a via is known in the art and, as noted above, this is merely a new use for a known process.  Wherein the process is the forming of a solder bond through a via using a light pulse.

	Umetsu (figure 2C) teaches applying the light pulse 34 to simultaneously expose the plurality of solder bumps 40 of solder material to the light pulse and cause the plurality of solder bumps 40 of solder material to simultaneously reflow through the plurality of via openings 24.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process of Umetsu in the invention of Honer because reflowing all the solder bumps simultaneously is more efficient than doing so one at a time.   The performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious [In re Tatincloux 108 USPQ 125 (CCPA 1955)].
With respect to claim 5, Honer teaches the electronic component is a second routing substrate 102, and the via opening 104 is located in the second routing substrate 102, and the light pulse 360 is directed toward a top side of the second routing substrate 102, and a bottom side of the second routing substrate 101 is bonded to the routing substrate 102, it would have been obvious to one of ordinary skill in the art at the time of the invention to switch which substrate contains the via in 
In re claim 7, Honer (column 8, lines 1-8 wherein metals are opaque) teaches the routing substrate 102 is opaque to the light pulse 360.
Concerning claim 8, Honer teaches a thermally conductive liner 106 along sidewalls of the via opening.
Pertaining to claim 25, Honer (figure 10A-B) teaches wherein the electronic component is a second routing substrate 855; and wherein applying the plurality of solder bumps to the plurality of via openings comprises applying the plurality of solder bumps 875 over the plurality of via opening 856 on the top side of the second routing substrate 855 opposite the routing substrate.
Regarding claim 30, Honer (figure 3A) teaches a thermally conductive liner 106 along sidewalls of the via opening 104.
With respect to claim 31, Honer (figure 4) teaches the thermally conductive liner 506 spans along the top side of the second routing substrate 502.
Claims 6, 27-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer, US 8,143,095, as applied to claim 1 above, and further in view of Huang, US 2016/0240500.
As to claim 6, Honer (figure 4) teaches each solder material joint material 512 substantially fills a corresponding via opening 504 and is at least partially located over 
Huang (figure 1A) teaches the bonding material 16 substantially fills the via opening 12b and is at least partially located over the top side (upper side of 12) of the second routing substrate 12 and the joint is at least partially located under the bottom side (lower side of 12) of the second routing substrate 12.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bon ding material shape of Huang in the invention of Honer because a bonding material having this shape would naturally ensure a strong bond as a result of its enlarged shape. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 27, Huang (figure 1A) teaches each solder material joint 16 is at least partially located on the bottom side (lower side of 12) of the second routing substrate 12.
Regarding 28, Huang (figure 1A) teaches each solder material joint 16 is at least partially located on the top side (upper side of 12) of the second routing substrate 12.
With respect to claim 29, though Huang fails to specifically teach the solder material is characterized by a liquidus temperature of above 217 °C, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the solder used through routine experimentation (MPEP 2144.05).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        3/23/22